DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 3, 5 – 6 and 10 – 11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks made in Amendments dated May 10, 2022 to claims 1 – 3, 5 – 6 and 10 – 11 in regards to rejection of Dumont (FR 2 821 907 A1) and further in view of Baik (U.S. Patent No. 8,510,896 B2) are found to be persuasive and after further consideration, independent claim 1 is allowable.
Although Dumont generally teaches a motor vehicle window wiper with the limitations of the claim, Dumont, alone or further in combination with Baik, fails to  teach, suggest or make obvious  a sensor assembly further including a locking device, wherein an entirety of the locking device is disposed within a sleeve of the bearing part in both the operating position and the changing position; and a prestressing device which is operatively connected to the bearing part, wherein the prestressing device is in a relieved state in the operating position and is compressed in the changing position, with the additional elements of the claim and as required by claim 1.  
Further, an additional search disclosed  Zhengsheng (CN102555998 A) as teaching a motor vehicle window wiper with the limitations of the claim but the reference fails to teach, suggest or make obvious  a sensor assembly further including a locking device, wherein an entirety of the locking device is disposed within a sleeve of the bearing part in both the operating position and the changing position; and a prestressing device which is operatively connected to the bearing part, wherein the prestressing device is in a relieved state in the operating position and is compressed in the changing position, with the additional elements of the claim and as required by claim 1.  Zhengsheng actually teaches removing the arm in a changing position. 
Claims 2 – 3, 5 – 6 and 10 – 11 are allowable as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723